Title: From Jonathan Trumbull, Jr. to Samuel Blachley Webb, 19 June 1782
From: Trumbull, Jonathan, Jr.
To: Webb, Samuel Blachley


                  
                     Dear Sir
                     Head Quarters 19th June
                     1782
                  
                  The General & Lady return their Compliments—they are
                     going Tomorrow on a Visit to Govr Clinton & Lady at Poughkeepsie, their
                     Return—is uncertain—shoud it be the same day—& Mrs Washington is not
                     too much fatigued, she will be happy to accept your Invitation.
                  Inclosed are the Replies to your Notes to Genls Knox &
                     Hand—shoud the General & Lady not be able to attend you—tis probable
                     you may see the  of some of the Family. Your most
                     Obed. &c.
                  
                     J. Trumbull Jur.
                     
                  
               